EXHIBIT 32.2 CERTIFICATIONS OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Michael Toups, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of theSarbanes-Oxley Act of 2002, certify that the annual report on Form 10-K of China Bilingual Technology & Education Group Inc. for the fiscal year ended August 31, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition and results of operations of China Bilingual Technology & Education Group Inc. Dated: November 29, 2011 By: /s/Michael Toups Michael Toups Chief Financial Officer (Principal Financial Officer)
